Title: Jonathan Williams, Jr., to the American Commissioners, 30 November 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Novr 30. 1777 midnight
I am happy in sending you the agreeable News of Genl. Bourgoynes surrender with his whole army to our victorious arms. Mr. Austin will give you all particulars. His being charged with the delivery of the dispatches, as well as the importance of many verbal accounts he may furnish, are the reasons for my not desiring the Dispatches for a less expensive way of conveying them. Had they been duplicates, or of little import, I should have adopted such a method in consequence of your powers and Instructions. I send my servant to be Mr. Austin’s guide, he is a carefull honest fellow and if you have any dispatches to be sent in return you may place full Confidence in him. I have the honour to be with the greatest Respect Your most obedient Servant
J Williams J

Please to furnish the man with what money he may want for his return.

 
Addressed: The / Honble The Commissioners / of the United States / Passy.
Notation: Jon Williams Nantes Novr 30. 77
